Citation Nr: 0000395	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-05 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of 
exposure to Agent Orange, including a skin disorder of the 
feet.

2.  Entitlement to service connection for bilateral pes 
planus, claimed as foot problems.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to December 
1969.  The record also indicates that the veteran served in 
the California National Guard for a number of years.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied the veteran's claim of entitlement to service 
connection for residuals of exposure to Agent Orange, for pes 
planus, and for PTSD.

The Board notes that in July 1989, the veteran submitted VA 
Form 21-4138 (Statement in Support of Claim), in which he 
stated that he had not worked since 1987 and that he could 
not seek and hold gainful employment.  At that same time, the 
veteran also submitted VA Form 21-527 (Income-Net Worth and 
Employment Statement).  In effect, the veteran filed a claim 
for nonservice-connected pension.  To date, the RO has not 
adjudicated this matter.  As such, it is referred to the RO 
for further development.



REMAND

Review of the veteran's claims file indicates that the 
veteran has filed for Social Security Administration (SSA) 
disability benefits for PTSD and for foot pain. To date, the 
RO has not obtained these records.  Given that the veteran 
currently seeks service connection for both PTSD and foot-
related disorders, the veteran's SSA records may contain 
evidence relevant to the issues currently on appeal and 
before the Board for consideration.  "When VA is put on 
notice prior to the issuance of a final decision of the 
possible existence of certain records and their relevance, 
the [Board] must seek to obtain those records."  Baker v. 
West, 11 Vet. App. 163, 169 (1998); Hayes (Gerald) v. Brown, 
9 Vet. App. 67, 73-74 (1996) (quoting Murincsak v. Derwinski, 
2 Vet. App. 363, 373 (1992)).

Additionally, as to the veteran's claim for service 
connection for PTSD, the Board finds that the veteran 
submitted a stressor statement to the RO in July 1998.  In 
September 1998, the veteran's claim was certified to the 
Board.  The RO did not consider this additional evidence in 
the interim, however.  Rather, the record shows that the RO 
issued a supplemental statement of the case in June 1998, 
prior to receipt of the veteran's stressor statement and 
certification to the Board.  Such additional evidence must be 
considered by the agency of original jurisdiction prior to 
any determination by the Board, absent either waiver of 
consideration by the agency of original jurisdiction or a 
grant of the full benefit sought on appeal.  See 38 C.F.R. 
§ 20.1304(c) (1999).  Here, the record indicates that the 
veteran's service representative, in a February 1999 Informal 
Hearing Presentation, specifically noted that the RO had not 
considered this additional evidence and requested that the 
veteran's claim be returned to the RO so that it could 
adjudicate this issue in light of the stressor statement.

Further, with respect to the veteran's PTSD claim, the Board 
notes that other additional evidence was received at the 
Board in approximately October 1999.  This time, the veteran 
waived consideration of the evidence by the agency of 
original jurisdiction (the RO).  However, given that a REMAND 
is required for other reasons outlined above, the Board finds 
it proper for the RO to consider this additional evidence 
prior to any Board determination.

As such, in light of the above, the issues of entitlement to 
service connection for residuals of exposure to Agent Orange, 
including a skin disorder of the feet, entitlement to service 
connection for bilateral pes planus, claimed as foot 
problems, and whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for PTSD will not be decided pending a REMAND for 
the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, the RO should obtain the 
veteran's SSA records and incorporate 
them into the claims file. Upon receipt 
of the veteran's SSA records, the RO 
should review all of the records, paying 
particular attention to any medical 
evidence submitted and concerning the 
veteran's PTSD and feet.

2.  The RO must also consider the 
additional evidence received from the 
veteran as to his PTSD claim (the 
stressor statement and the VA Outpatient 
Services Program evaluation, dated in 
January 1992) and review this claim, 
considering all pertinent law and 
regulations, in light of this additional 
evidence.

If the veteran's claim as to any of these 
issues remains in a denied status, he and 
his representative should be provided 
with a supplemental statement of the 
case, which should include a full 
discussion of action taken on the 
veteran's claim and the reasons and bases 
for such action.  The applicable response 
time should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




